Citation Nr: 0505060	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
molluscum contagiosum with genital herpes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2002.

This matter arose on appeal from an April 2003 rating 
decision issued by the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO), which continued a 
noncompensable evaluation for molluscum contagiosum with 
genital herpes.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a VA examination on June 18, 
2004, to assess the severity of his service-connected 
molluscum contagiosum with genital herpes.  Notice of the 
examination was sent to the veteran on June 4, 2004, to the 
address of record.  The veteran failed to appear for the VA 
examination.

The veteran has since submitted a statement, dated September 
2004, indicating that he was out of the country at both the 
time the notice was sent and the examination was scheduled to 
occur.  While an August 9, 2004, Report of Contact, noted 
that the RO verified the veteran's address to determine 
whether he received such notice, the veteran has since 
reported that he moved shortly after the RO called to verify 
his contact information.  He has provided the RO with updated 
contact information.  
The Board finds that this is good cause for failing to appear 
for the scheduled examination.  The RO should schedule 
another examination.  The veteran is informed that if he 
fails to appear for this examination without good cause, his 
claim for a compensable evaluation for molluscum contagiosum 
with genital herpes may be denied in accordance with 38 
C.F.R. § 3.655 (2004).

The veteran also noted that his symptoms have increased in 
severity.  He has sought treatment from a VA medical center 
(VAMC) for this disability since his separation from service 
in October 2002.  The RO should request these treatment 
records and associate them with the veteran's claim's file 
prior to the scheduled examination in order to assist the 
examiner in determining the current severity of the veteran's 
molluscum contagiosum with genital herpes.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should request the 
veteran's treatment records from the 
VA San Diego Healthcare System.  
These records should be associated 
with the veteran's claim's file for 
the examiner's review prior to the 
scheduled examination.

2.  The RO should schedule an 
examination to  assess the current 
severity of the veteran's molluscum 
contagiousum with genital herpes.

The examiner should specifically 
address the following:

A.  State the percentage of the body 
the service-connected disability 
affects.

B.  State whether  intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
and if so, state the duration of 
such treatment during the past 12 
months.

3.  The RO should notify the veteran 
of the scheduled examination.  The 
notice should also inform the 
veteran that if he fails to appear 
without good cause, his claim for an 
increased rating may be denied in 
accordance with 38 C.F.R. § 3.655.

4.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



